   Case 18-20180 Doc 104-1 Filed 01/28/19 Entered 01/28/19 10:35:58              Desc
            Proposed/Unsigned Order Appointing Attorneys Page 1 of 1




                   IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF WYOMING
In Re:                                        )
         PROSPECT AGENCY GROUP, INC.          )
                                              )      Case No. 18-20180
                                              )
                          Debtor(s)           )

                        ORDER APPOINTING ATTORNEYS
         THIS MATTER having come before this Court on the application of the
Trustee for appointment of attorneys to represent the estate in adversary no. 18-
2039, Christopher Gregg Thomas vs. Randy L. Royal, Trustee and it appearing that
counsel should be appointed to take action on behalf of the Trustee consistent with
the Trustee’s application for retention of counsel, and it appearing to the Court that
the application is appropriate under 11 U.S.C. Section 327 and F.R.B.P. Rule 2014
and that the appointment should be made,
         IT IS HEREBY ORDERED THAT the appointment is approved and that David
Lichtenstein, LLC, 1556 Williams St., Ste. 100, Denver, CO 80218-1661 and the Law
Offices of Ken McCartney, P.C., P.O. Box 1364, Cheyenne, WY 82003 are hereby
authorized to act as counsel for the estate.        Their fee shall not exceed that
referenced in their affidavits, which is subject to Court approval upon appropriate
application.
                                       BY THE COURT:


                                       ____________________________________________
                                       HONORABLE CATHLEEN D. PARKER
                                       UNITED STATES BANKRUPTCY JUDGE
